



March 4, 2019


Chuck Boynton


Dear Chuck,


On behalf of Plantronics, Inc., the “Company” I am pleased to offer you the
position of Executive Vice President, Chief Financial Officer reporting to me.
Should you accept this offer of employment, your first day of employment is
anticipated to be on or about March 8, 2019 (your actual first day of employment
is referred to as the “start date”).


This letter outlines the terms of your employment with the Company as of your
start date, including your compensation and benefits, as set forth below:
•    Annualized Base Salary
$485,000 per year, payable biweekly in accordance with our standard payroll
practices and less applicable tax withholding.
•    Executive Incentive Plan
•    80% of your Annual Base Salary or $388,000, at target performance.
•    The purpose of the Plantronics, Inc. Executive Incentive Plan (“EIP” or the
“Plan”) is to focus participants on achieving annual Company-wide financial
performance goals as well as product group, segment, or functional objectives
and individual performance goals by providing the opportunity to receive annual
cash payments based on accomplishments during the year.
•    Please refer to the Executive Incentive Plan “Administrative Guidelines”
for further details on how bonuses may be earned.
 • Target Total Cash Compensation
 $873,000 per year based on the compensation elements shown above assuming at
target performance.
 • Auto Allowance
You are eligible to receive an auto allowance of $8,260 per year. This amount
will be paid prorata during each bi-weekly payroll. The gross amount will be
listed as a separate income item and appropriate taxes withheld. You will not be
reimbursed for business miles driven or car expenses.
 • New Hire Restricted Stock Units
$1,700,000 of the Company’s common stock in the form of a restricted stock unit
award (“restricted stock units”). It will be recommended to the Company’s Board
of Directors or a sub-committee thereof that you receive an award for shares of
the Company’s common stock in the form of the restricted stock units. The actual
number of shares that may be awarded will be determined by dividing the
foregoing value by the average per share closing price of the Company’s common
stock for the 30 days immediately preceding the date of grant. If approved, the
price to you of the restricted stock units will be $0.00 and the shares will be
awarded and subject to a restricted stock unit agreement. Moreover, if approved
the award will be granted on the fifteenth day of the calendar month after both
(i) approval by the Board of Directors or a sub-committee thereof, and (ii) your
actual start date (or the next trading day of the Company’s common stock on the
New York Stock Exchange if the fifteenth day is not a trading day) (“Award
Date”). If approved, the restricted stock units will vest and be released from
escrow or settled in three equal annual installments with the installments
vesting on the last calendar day of the month following each of the first,
second and third anniversaries of the Award Date, respectively; provided,
however, any shares that would otherwise vest and be released from escrow or
settled on December 31st of any year shall instead vest on January 2nd of the
succeeding year. All vesting is subject to your continued employment on each
applicable vesting date.





a1010chuckboyntonnew.gif [a1010chuckboyntonnew.gif] 345 Encinal Street | Santa
Cruz | CA | 95060

--------------------------------------------------------------------------------






• Annual Performance Stock Units
It will be recommended to the Company’s Board or a subcommittee thereof that you
be awarded an at target performance based restricted stock unit award (“PSU”)
with a grant date value of $1,700,000. The actual number of shares of the
Company’s common stock that may be awarded (“At Target Shares”) will be
determined by dividing the foregoing value by the average per share closing
price of the Company’s common stock for the 30 days immediately preceding the
date of grant. Furthermore, subject to the terms of this paragraph, the
provisions of the Company’s form PSU Agreement and depending on the review and
confirmation of performance by the Board and/or applicable subcommittee, the
number of shares ultimately awarded under the PSU agreement are subject to the
provisions of the “FY20 Performance Based Restricted Stock Unit Plan”. If
approved, the price to you of the shares subject to the PSU will be $0.00. If
approved, it is anticipated that the PSU award will be granted on the 15th day
of the calendar month (or the next trading day of the Company’s stock on the New
York Stock Exchange) immediately following both (i) approval of the PSU award by
the Board or a subcommittee thereof, and (ii) the month you commence employment
with the Company. The number of shares of the Company’s common stock that may
ultimately vest will be determined by the Board or a subcommittee thereof. All
vesting is subject to your continued employment on each applicable vesting date.
•    General Benefits
You will be eligible to participate in Company benefit programs as available or
that become available to other similarly situated employees of the Company,
subject to the generally applicable terms and conditions of each program. The
continuation or termination of each program will be at the discretion of the
Company.
•    Change of Control
As of your start date, you will be provided with change of control severance
protection under the same form of agreement previously provided to the CFO.
•    Severance Agreement
If you are terminated other than for cause, you will be entitled to severance
consistent with the Company’s executive severance programs approved by the
Company’s compensation committee from time to time.
• Executive Physical Program
You will be automatically enrolled in our Executive Health Exam Program. You
will be eligible to receive one exam and personalized health guidance from a
board-certified doctor, at the company’s expense. This screening will give you
guidance and direction on further health items to follow up on. To qualify you
must schedule the appointment through the pre-identified network of doctors.
•    401(k)


You are eligible to join the Plantronics, Inc. 401(k). Plantronics will match
100% of every $1.00 you contribute for the first 3% of your eligible
compensation and 50% of every $1.00 you contribute for the next 3% of your
eligible compensation for a maximum of up to 4.5% of your eligible compensation
each pay period. The matching contribution is 100% vested immediately. If after
30 days from your date of hire you have not actively selected a contribution
amount to set aside each pay period, Plantronics will automatically enroll you
at a discretionary employee contribution of 3% of your eligible earnings on a
bi-weekly basis to the 401(k).
• Non-Qualified Deferred Compensation Plan
You will be eligible to participate in a non-qualified deferred compensation
plan, subject to the terms and conditions of the Plan Document. An eligible
participant may elect to defer prospective compensation not yet earned by
submitting a Compensation Deferral Agreement during the enrollment periods. For
more information regarding the Plantronics, Inc. Deferred Compensation Plan,
please see the Prospectus.
•    ESPP
You will be eligible to participate in the Company’s Employee Stock Purchase
Plan, subject to the terms of the Plan.







a1010chuckboyntonnew.gif [a1010chuckboyntonnew.gif] 345 Encinal Street | Santa
Cruz | CA | 95060

--------------------------------------------------------------------------------






This formal notification of our offer of employment is subject to the terms set
forth in your Employment Application which you have submitted to Plantronics and
is contingent upon satisfactory background verification, receipt of an original
application, a final review of references, and the approval of the Compensation
Committee of the Board of Directors.


For purposes of stock ownership, please be advised that Executive Officers are
expected to meet certain requirements. At present, “Executive Officers” are
defined as those executives who the Board of Directors has determined are
Section 16 Officers in accordance with the Securities Exchange Act of 1934, as
amended. The Board of Directors may modify this requirement on a case by case if
compliance reasonably creates a hardship for any such Executive Officer.
Plantronics’ Board of Directors may furthermore modify these stock ownership
requirements at their discretion, including expanding the executives deemed to
be Executive Officers under this policy.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to the Company within 3
business days of your start date, or our employment relationship with you may be
immediately terminated.


Before releasing certain export-controlled technology and software to you during
your employment at Plantronics, Plantronics may be required to obtain an export
license in accordance with United States law. Plantronics will inform you if an
export license is needed. If an export license is required, then this offer of
employment and/or your continued employment (if applicable) with Plantronics is
contingent upon receipt of the export license or authorization, and Plantronics
will have no obligation to employ you or provide you with any compensation or
benefits until the export license or authorization is secure.


Please be aware that your employment with the Company is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks’ prior notice.


You agree that, during the term of your employment with the Company, you will
devote substantially all of your professional time to your responsibilities at
Plantronics, and you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company.


As a Company employee, you will be expected to abide by company rules and
standards as presented in our Employee Handbook and our World Wide Code of
Business Conduct and Ethics.


As a condition of your employment, you will also be required to sign and comply
with:


Employee, Confidential Information, and Invention Assignment Agreement which
requires, among other provisions, (i) the assignment of patent, copyright and
other intellectual property rights to any invention made during your employment
at the Company, and (ii) non-disclosure of proprietary information.


Export Compliance: Before releasing certain export-controlled technology and
software to you during your employment at Plantronics, Plantronics may be
required to obtain an export license in accordance with United States law.
Plantronics will inform you if an export license is needed. If an export license
is required, then this offer of employment and/or your continued employment (if
applicable) with Plantronics is contingent upon receipt of the export license or
authorization, and Plantronics will have no obligation to employ you or provide
you with any compensation or benefits until the export license or authorization
is secure.


All payments and benefits under this letter are subject to applicable tax and
other withholdings. To the extent that reimbursements or other in-kind benefits
under this letter constitute “nonqualified deferred compensation” for purposes
of Internal Revenue Code section 409A, (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you, (ii) any
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange




a1010chuckboyntonnew.gif [a1010chuckboyntonnew.gif] 345 Encinal Street | Santa
Cruz | CA | 95060

--------------------------------------------------------------------------------






for another benefit, (iii) no such reimbursement, expenses eligible for
reimbursement, or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iv) except as specifically provided
herein or in the applicable reimbursement arrangement, any such reimbursements
or in-kind benefits must be for expenses incurred and benefits provided during
the your lifetime. In no event will the Company shall not be held liable for any
taxes, interest, penalties or other amounts owed by Employee under Code Section
409A.


To indicate your acceptance of the Company’s offer of employment as stated
above, please sign and date this letter in the space provided below. A duplicate
original is enclosed for your records. This letter sets forth the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This letter, including, but not limited to,
its at-will employment provision, may not be modified or amended except by a
written agreement signed by Plantronics’ CEO and you.


I look forward to working with you and having you as a member of the team!
Sincerely,
PLANTRONICS, INC.
/s/ Joe Burton
Joe Burton
President & Chief Executive Officer












Agreed to and accepted:


Signature: /s/ Charles Boynton


Printed Name: Charles Boynton


Received Offer Date: 3-4-19


Confirmed Start Date: 3-8-19


The offer expires one week from the date listed on the first page.












a1010chuckboyntonnew.gif [a1010chuckboyntonnew.gif] 345 Encinal Street | Santa
Cruz | CA | 95060